Exhibit 10.1

EXCLUSIVE LICENSE AGREEMENT

This EXCLUSIVE LICENSE AGREEMENT is made and is effective this 15th day of
March, 1995, by and between the Hospital for Sick Children, having a principal
place of business in Toronto, Canada, hereinafter referred to as “LICENSOR”, and
MYRIAD GENETICS, INC., having a principal place of business at 390 Wakara Way,
Salt Lake City, Utah 84108, hereinafter referred to as “LICENSEE”.

WITNESSETH:

WHEREAS, certain genetic research for the isolation, sequencing, and
identification of cancer genes is being carried out by [***];

WHEREAS, LICENSEE has certain proprietary information and biological materials
concerning the BRCA2 breast cancer gene;

WHEREAS, LICENSEE is desirous of collaborating with LICENSOR and obtaining
exclusive rights from LICENSOR for the commercial development, use and sale of
any inventions that may result from the discovery of the BRCA2 breast cancer
gene;

NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the parties, as
follows:

1. DEFINITIONS

1.1 “LICENSED TECHNOLOGY”, as used herein, means technologies, trade secrets,
know-how, information, technical data, or materials, including but not limited
to that which relates to research, development, nucleic acid constructions,
genes, DNA fragments, gene sequences, bacterial or yeast strains, mammalian cell
lines, biological material, chemical compounds, proteins, products, formulas,
substances, experimental plans, inventions, processes, formulations, techniques,
methods, designs, data, drawing

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.



--------------------------------------------------------------------------------

or other printed, written or electronically stored materials developed by [***]
and her co-workers at the Hospital for Sick Children, and which arose from the
research collaboration on the BRCA2 breast cancer gene. To the extent the BRCA2
breast cancer gene is isolated, characterized, developed or sequenced under this
research collaboration, LICENSED TECHNOLOGY also includes:

 

  (a) the human BRCA2 gene(s);

 

  (b) any fragment(s) of material containing a DNA sequence from the BRCA2
gene(s);

 

  (c) any BRCA2 protein molecules;

 

  (d) nucleic acid molecules and monoclonal antibodies that bind to the BRCA2
gene(s) or its DNA sequence;

 

  (e) any mutations or altered form of the BRCA2 gene(s);

 

  (f) any animal or human homologues of the BRCA2 gene(s);

 

  (g) any other “technologies” and/or products developed under this research
collaboration required for diagnostic or therapeutic commercial applications of
the BRCA2 gene.

LICENSED TECHNOLOGY further includes all uses of the BRCA2 gene(s) and its
products, should they be isolated, characterized, developed or sequenced under
this research collaboration, including such uses as diagnostic and therapeutic
applications.

1.2 “LICENSOR’S PATENT RIGHTS”, as used herein, means patent rights to any
subject matter claimed in or covered by any pending or issued U.S. and/or
foreign patents and applications covering any aspects of LICENSED TECHNOLOGY;
any new patents which may hereinafter be filed covering aspects of LICENSED
TECHNOLOGY; any continuing applications thereof; and any patents issuing on said
applications or continuing applications including reissues.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

2



--------------------------------------------------------------------------------

1.3 “LICENSED PRODUCTS”, as used herein, means any product, apparatus, kit or
component part thereof, or other subject matter whose manufacture, use, or sale
is covered by any claim or claims included within LICENSOR’S PATENT RIGHTS.

1.4 “LICENSED METHODS”, as used herein, means any method, procedure, process or
other subject matter whose manufacture, use, or sale is covered by any claim or
claims included within LICENSOR’S PATENT RIGHTS.

1.5 “...covered by...”, as used herein, means LICENSED PRODUCTS that when made,
used, or sold or LICENSED METHODS that when practiced would constitute, but for
the license granted to LICENSEE pursuant to this Agreement, an infringement of
any claim or claims of LICENSOR’S PATENT RIGHTS.

1.6 “NET SALES”, as used herein, means the gross income received by
LICENSEE—either for (a) LICENSED PRODUCTS sold, or (b) services performed using
LICENSED PRODUCT or LICENSED METHOD—less the sum of the following deductions
where applicable: case, trade or quantity discounts; sales, use, tariff, import/
export duties or other excise taxes imposed upon particular sales;
transportation charges and allowances or credits to non-affiliated third parties
because of rejections or returns; and uncollectible bad debts.

2. GRANT OF LICENSE

2.1 Except as otherwise provided herein, LICENSOR hereby grants to LICENSEE an
exclusive license under LICENSOR’S PATENT RIGHTS to make, have made, use, and
sell LICENSED PRODUCTS and to practice the LICENSED METHODS throughout the world
where LICENSOR may lawfully grant such a license.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

3



--------------------------------------------------------------------------------

2.2 The license granted in Paragraph 2.1 above shall be exclusive from the
effective date of this Agreement until the date of expiration of the last to
expire of any patents included in LICENSOR’S PATENT RIGHTS.

2.3 LICENSOR retains the right to use LICENSED TECHNOLOGY for its own research
and educational purposes. Once the BRCA2 gene has been isolated and sequenced,
LICENSEE shall make available to LICENSOR the DNA sequences, primers, cDNAs and
other information concerning the BRCA2 breast cancer gene.

2.4 Nothing in this Agreement shall preclude LICENSOR from using publicly
available information to perform future research in the BRCA2 or general cancer
areas.

3. SUBLICENSES

3.1 LICENSOR also grants to LICENSEE the right to issue sublicenses to third
parties to make, have made, use and sell LICENSED PRODUCTS and to practice the
LICENSED METHODS. These sublicenses shall include all of the rights and
obligations due LICENSOR that are contained in this Agreement. LICENSEE shall
pay LICENSOR the royalty rate on NET SALES by such Sublicensees at the same rate
that would be due to LICENSOR from NET SALES by LICENSEE, although LICENSEE is
free to charge differential rates to Sublicensees.

3.2 LICENSEE shall provide LICENSOR with a copy of each sublicense issued
hereunder; collect and guarantee payment of all royalties due LICENSOR from
sublicensees; and summarize and deliver all reports due LICENSOR from
sublicensees.

4. ROYALTIES

4.1 As consideration for this license, LICENSEE shall pay to LICENSOR an earned
royalty of [***] on NET SALES of LICENSED PRODUCTS or LICENSED METHODS during
any period where LICENSED PRODUCTS or LICENSED

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

4



--------------------------------------------------------------------------------

METHODS contain non-patentable proprietary LICENSED TECHNOLOGY which is not
otherwise available in the public domain or are covered by a pending or issued
patent which has not been abandoned, withdrawn, denied, held invalid or
unenforceable in a court of competent jurisdiction. LICENSED PRODUCTS and/or
LICENSED METHODS shall be considered sold when invoiced to a third party. All
monies due to LICENSOR shall be payable in United States funds.

4.2 Royalties shall accrue in each country for the duration of LICENSOR’S PATENT
RIGHTS in the country, or while non-patentable proprietary LICENSED TECHNOLOGY
which is not otherwise available in the public domain exists.

4.3 Royalties accruing to LICENSOR shall be paid to LICENSOR within [***]
following the end of the calendar quarter in which NET SALES are made.

4.4 In the event that any patent or any claim thereof included within the
LICENSOR’S PATENT RIGHTS shall be denied, withdrawn or held invalid in a
decision by a court of competent jurisdiction and last resort and from which no
appeal has or can be taken, all obligation to pay royalties based on such patent
or claim or any claim patentably indistinct therefrom shall cease as of the date
of such decision. LICENSEE shall not, however, be relieved from paying any
royalties that accrued before such decision or that are based on another patent
or claim not involved in such decision.

5. DUE DILIGENCE

5.1 LICENSEE, upon execution of this Agreement, shall [***] with the
development, manufacture, sale and use of LICENSED PRODUCTS and/or LICENSED
METHODS and shall make them readily available to the general public.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

5



--------------------------------------------------------------------------------

5.2 LICENSEE shall be entitled to exercise prudent and justifiable business
judgment in meeting its due diligence obligations hereunder. The parties
understand and agree that the due diligence obligations are subject to the
LICENSEE’S [***].

6. QUARTERLY REPORTS

6.1 After the first occurrence of NET SALES, LICENSEE shall provide LICENSOR
with a written report showing all sales or use made of LICENSED PRODUCTS or
LICENSED METHOD during the preceding calendar quarter. If no such sales or use
has been made during any reporting period, a statement to this effect shall be
required. These reports shall be made no later than [***] following each
calendar quarter.

6.2 LICENSEE agrees to report to LICENSOR the date of first occurrence of NET
SALES in each country within [***] of its occurrence.

7. BOOKS AND RECORDS

7.1 LICENSEE shall keep books and records accurately showing all LICENSED
PRODUCTS manufactured, used, or sold under the terms of this Agreement. Such
books and records shall be open to inspection by representatives or agents of
LICENSOR at reasonable times and after reasonable advance notice, for the
purpose of verifying the accuracy of the quarterly reports and the royalties due
or paid.

7.2 The costs and expenses of the representatives performing such an examination
shall be borne by LICENSOR, except that if such inspection reveals an
underpayment of royalties to LICENSOR in excess of [***] for any year, then said
inspection shall be at LICENSEE’s expense and such underpayment shall become
immediately due and payable to LICENSOR.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

6



--------------------------------------------------------------------------------

7.3 These books and records required by Paragraph 7.1 herein shall be preserved
for at least [***] from the date of the royalty payment to which they pertain.

8. LIFE OF THE AGREEMENT

8.1 This Agreement shall be in full force and effect from the date first herein
written and shall remain in effect for the life of the last-to-expire patent
licensed under this Agreement or unless otherwise terminated by operation of law
or by acts of the parties in accordance with the terms of Article 9 or Article
10 of this Agreement.

9. TERMINATION BY LICENSOR

9.1 It is expressly agreed that if LICENSEE should fail to deliver to LICENSOR
any statement or report when due, or fail to make any payment, whether fees or
royalties, at the time that the same should be due, or if LICENSEE should
violate or fail to perform any material covenant, condition, or undertaking of
this Agreement on its part to be performed hereunder, then and in such event
LICENSOR may give written notice of such default to LICENSEE. If LICENSEE should
fail to repair such default within One Hundred Twenty (120) Days of such notice
or, in the alternative, to request Arbitration, LICENSOR shall have the right to
terminate this Agreement and the license herein by written notice to LICENSEE.
Upon such notice of termination, this Agreement shall automatically terminate.
Such termination shall not relieve LICENSEE of its obligation to pay any royalty
or license fees due or owing at the time of such termination and shall not
impair any accrued right of LICENSOR, including but not limited to the recovery
of any costs incurred in the enforcement of such accrued rights. LICENSEE shall
pay all attorneys’ fees and court costs incurred by LICENSOR in enforcing any
such obligation of LICENSEE or accrued right of LICENSOR after termination.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

7



--------------------------------------------------------------------------------

10. TERMINATION BY LICENSEE

10.1 LICENSEE shall have the right to terminate this Agreement or the license
granted herein, in whole or as to any specified patent or claim of such patent,
at any time and from time to time, by giving notice in writing to LICENSOR. Such
termination shall be effective Ninety (90) Days from such notice and all
LICENSEE’S rights associated therewith shall cease as of that date.

10.2 Any termination pursuant to the above paragraph shall not relieve LICENSEE
of any obligation or liability accrued hereunder prior to such termination, or
rescind or give rise to any right to rescind anything done by LICENSEE or any
payments made or other consideration given to LICENSOR hereunder prior to the
time such termination becomes effective, and such termination shall not affect
in any manner any rights of LICENSOR arising under this Agreement prior to such
termination.

11. PATENT PROSECUTION AND MAINTENANCE

11.1 LICENSEE shall [***] prosecute and maintain the United States and foreign
patents and patent applications covering LICENSED TECHNOLOGY as it deems
appropriate, using counsel of its choice and after due consultation with
LICENSOR. LICENSEE shall provide LICENSOR with copies of all relevant
documentation so that LICENSOR may be informed and apprised of the continuing
prosecution and LICENSOR agrees to keep this documentation confidential. All
patents will be assigned to [***].

11.2 LICENSEE agrees to pay all costs and legal fees incurred for the
prosecution, maintenance and taxes for patents covering LICENSED TECHNOLOGY and
incurred after the effective date of this Agreement.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

8



--------------------------------------------------------------------------------

12. PATENT MARKING

12.1 LICENSEE agrees to mark all LICENSED PRODUCTS made, used or sold under the
terms of this Agreement, or their containers, in accordance with the applicable
patent marking laws.

13. WARRANTY BY LICENSOR

13.1 LICENSOR warrants that they have the lawful right to grant this license.

13.2 LICENSOR makes no express or implied warranties of merchantability or
fitness of LICENSED TECHNOLOGY for a particular purpose.

13.3 Nothing in this Agreement shall be construed as:

 

  (a) a warranty or representation by LICENSOR as to the validity or scope of
any LICENSOR’S PATENT RIGHTS; or

 

  (b) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents of third parties; or

 

  (c) an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Article 14; or

 

  (d) conferring by implication, estoppel or otherwise any license or rights
under any patents of LICENSOR other than LICENSOR’S PATENT RIGHTS as defined
herein.

14. INFRINGEMENT

14.1 In the event that LICENSEE shall learn of the infringement of any patent
licensed under this Agreement, LICENSEE shall call LICENSOR’S attention thereto.
LICENSEE shall use reasonable efforts to terminate such infringement. If
LICENSEE files a lawsuit for patent infringement, LICENSOR shall also be named
as a plaintiff. In the event LICENSEE fails to abate the infringing activity
within [***], LICENSOR may itself, under its sole discretion, file a lawsuit for
patent infringement, naming LICENSEE as nominal party plaintiff.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

9



--------------------------------------------------------------------------------

14.2 Each party agrees to cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party on account of whom suit is
brought. Such litigation shall be controlled by the party bringing the suit. A
Party controlling litigation shall reimburse the other for any expenses it
incurs in rendering assistance to the Party controlling the litigation. LICENSOR
at its own expense, may be represented by counsel of its choice pursuant to
LICENSOR’S determination in any suit brought by LICENSEE.

14.3 LICENSEE may withhold royalties payable to LICENSOR during the pendency of
the suit and until said suit has been finally concluded. To the extent that
LICENSEE does not recover attorney’s fees and other out-of-pocket costs as a
result of such litigation, such withheld royalties may be applied to LICENSEE’S
expenses (out-of-pocket and in-house) incurred in connection with such suit and
the balance of such withheld royalties, if any, shall be paid to LICENSOR upon
disposition of the suit; provided, however, that if as a result of such suit,
all claims of patents included within LICENSOR’S PATENT RIGHTS under which
LICENSEE is selling a LICENSED PRODUCT shall be held invalid, LICENSEE may
retain the balance of such withheld royalties which pertain to such LICENSED
PRODUCT until such decision shall be finally reversed by an unappealed or
unappealable decree of a court of competent jurisdiction and of higher dignity.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

10



--------------------------------------------------------------------------------

15. WAIVER

15.1 It is agreed that no waiver by either party hereto of any breach or default
of any of the covenants or agreements herein set forth shall be deemed a waiver
as to any subsequent and/or similar breach or default.

16. ASSIGNABILITY

16.1 This Agreement is binding upon and shall inure to the benefit of LICENSOR,
its successors and assigns, but shall be personal to LICENSEE and assignable by
LICENSEE only with the written consent of LICENSOR, which consent shall not be
unreasonably withheld; provided, however, that LICENSEE, without consent, may
assign or sell the same in connection with the transfer or sale of all or
substantially all of its business relating to LICENSED PRODUCTS or LICENSED
METHODS or in the event of merger or consolidation with another company.

17. INDEMNITY

17.1 LICENSEE agrees to indemnify, hold harmless and defend LICENSOR, its
officers, employees, and agents, against any and all claims, suits, losses,
damage, costs, fees and expenses resulting from or arising out of exercise of
this license.

18. LATE PAYMENTS

18.1 In the event royalty payments or fees are not received by LICENSOR when
due, LICENSEE shall pay to LICENSOR interest charges at the rate of [***] per
annum on the total royalties or fees due for the reporting period.

19. NOTICES

19.1 Any payment, notice or other communication required or permitted to be
given to either party hereto shall be deemed to have been properly given and to
be effective on the date of delivery if delivered in person or on the fourth day
after mailing if

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

11



--------------------------------------------------------------------------------

mailed by first-class certified or registered mail, postage paid, to the
respective address given below, or to such other address as it shall designate
by written notice given to the other party as follows:

In the case of LICENSEE:

MYRIAD GENETICS, INC.

390 Wakara Way

Salt Lake City, Utah 84108

Attention: President

In the case of LICENSOR:

HOSPITAL FOR SICK CHILDREN

555 University Avenue

Toronto, Ontario

Canada M5G1X8

Attn: Technology Licensing

20. FOREIGN LAWS REGISTRATION

20.1 LICENSEE agrees to register this Agreement when required by local/national
law, to pay all costs and legal fees connected therewith, and to otherwise
insure that the local/ national laws affecting this Agreement are fully
satisfied.

20.2 LICENSEE agrees to abide by all U.S. technology export regulations.

21. GOVERNING LAWS

21.1 This Agreement shall be interpreted and construed in accordance with the
laws of the State of Utah.

22. SURVIVAL OF OBLIGATIONS

22.1 In the event of expiration of the Agreement pursuant to Section 8.1 or
termination of the Agreement pursuant to Sections 9.1 or 10.1, the obligations
under Sections 7, 13, 17, 20, and 23.6 and obligations to pay royalties and
other sums accruing hereunder up to the day of such termination shall remain in
force beyond the termination date.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

12



--------------------------------------------------------------------------------

23. MISCELLANEOUS

23.1 The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

23.2 This Agreement will not be binding upon the parties until it has been
signed herein below by or on behalf of each party, in which event, it shall be
effective as of the date first above written.

23.3 No amendment or modification hereof shall be valid or binding upon the
parties unless made in writing and signed as aforesaid.

23.4 This Agreement embodies the entire understanding of the parties and shall
supersede all previous communications, representations or understandings either
oral or written between the parties relating to the subject matter hereof.

23.5 In case any one or more of the provisions contained in this Agreement shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, but this Agreement shall be construed as if such invalid or
illegal or unenforceable provisions had never been contained herein.

23.6 LICENSEE agrees to refrain from using and to require sublicensees to
refrain from using the name of LICENSOR and The Hospital for Sick Children in
publicity or advertising without the prior written approval of that entity.

23.7 The relationship between the Parties is that of independent contractor and
contractee. LICENSEE shall not be deemed to be an agent of LICENSOR in
connection with the exercise of any rights hereunder, and shall not have any
right or authority to assume or create any obligation or responsibility on
behalf of LICENSOR.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

13



--------------------------------------------------------------------------------

23.8 No Party hereto shall be deemed to be in default of any provision of this
Agreement, or for any failure in performance, resulting from acts or events
beyond the reasonable control of such Party, such as but not limited to, Acts of
God, acts of civil or military authority, civil disturbance, war, strikes,
fires, power failures, natural catastrophes or other “force majeure” events.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both LICENSOR and LICENSEE have executed this Agreement, in
duplicate originals, by their respective officers hereunto duly authorized, on
the day and year hereinafter written.

 

MYRIAD GENETICS, INC.     HOSPITAL FOR SICK CHILDREN By  

/s/ Peter D. Meldrum

    By  

/s/ George H. [    ]

  (Signature)       (Signature) Name   Peter D. Meldrum     Name   George H.
[    ] Title   President and CEO     Title   Associate Director of
Administration Date   3/15/95     Date   3/30/95

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

15